Citation Nr: 0511024	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  01-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which denied the benefit sought on appeal.


FINDING OF FACT

The veteran does not have peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active military service to include exposure to herbicides.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for treatment or 
findings of peripheral neuropathy.  The veteran was seen in 
April 1970 for complaints of severe headaches.  No meningitis 
signs; and no optic blurring were noted.  It was noted that 
the veteran was thrashing to the point of having numbness in 
fingers from hyperventilation.  The veteran denied drug 
ingestion.  The physical examination was negative except for 
mental status; the veteran was not fully alert/cooperative.  
Impression noted: ? Drug usage.  A spinal tap was performed 
and the veteran was admitted overnight.  

At his January 1981 VA Agent Orange examination, the veteran 
reported that he had severe headaches while in the field in 
Vietnam and he was put through all sorts of tests and 
medications did not help.  The examination indicated no 
neurological findings.  The veteran was informed that there 
were no identifiable conditions attributable to Agent Orange.  

At his November to December 1999 VA Agent Orange examination, 
it was indicated that the veteran had no specific Agent 
Orange complaints.  The report indicated under Neurological 
that sensory was intact to bilateral fingers/toes.  The 
veteran reported tingling in his hands and feet.  On the 
nurse practitioner's final diagnosis for his physical 
examination, she put unremarkable examination.  The diagnosis 
was peripheral neuropathy.  It was noted that the veteran had 
decreased discrimination to sharp/dull/vibratory sense.  A 
letter to the veteran dated in December 1999 noted findings 
of peripheral neuropathy found on the Agent Orange 
examination.  VA progress note dated in March 2000 indicated 
the findings of peripheral neuropathy.

At his January 2004 VA examination, the veteran reported that 
he was on active duty in Vietnam in 1960 when he started 
noticing some tingling to the tip of his fingers of his hands 
and feet.  He indicated that he reported to the military 
physician and he was never given any specific diagnosis for 
this.  Over the years he indicated his condition had been the 
same.  Even in 1999, when he had an Agent Orange examination, 
when he was diagnosed with peripheral neuropathy.  It was 
noted that the symptoms the veteran referred to this 
condition basically consisted of constant tingling to the tip 
of the fingers of both hands that sometimes includes all the 
hands and sometimes only part, some of the fingers of the 
hands.  Besides that, he reported constant tingling to the 
plantar surface of the toes on both feet.  He stated that it 
sometimes included all the plantar surface of the feet.  He 
denied having any triggers of these symptoms.

Some relievers include Ultracet that he took for this 
condition, which was noted as an analgesic and anti-
inflammatory.  He indicated that he also used hot baths to 
his hands and feet.  

It was noted that this condition did not affect his daily 
activities and did not affect his job at the Sheriff's 
department.  It was noted that the veteran had a previous 
surgical history of carpal tunnel syndrome, median nerve 
release in 1985 to his left hand.  The veteran denied having 
any history of smoking or any history of heavy drinking.  He 
denied any history of exposure to any petroleum or chemicals.  

The physical examination showed no muscle atrophy or muscle 
wasting to any aspect of the extremities.  There was no 
cyanosis or clubbing.  The right hand revealed some 
subjective decreased sensory deficit to the tips of all the 
fingers of the hand and even some decreased sensory to deep 
pressure to the tips of the fingers.  The left hand showed 
subjective decreased sensory deficit to the tips of the 
fingers of the left hand.  The veteran stated he had some 
decreased sensory to the palmer surface of the left hand.  
Bilateral hand strength was 5/5 and he had good peripheral 
pulses and the Tinel's and Phanel's signs for carpal tunnel 
syndrome were positive.

There was no gross sensory deficit noticed to any aspect of 
the lower extremities and feet.  Monofilament test with 
decreased sensory of the tips of the toes, plantar surface of 
both feet, but there was good sensory to the plantar and 
dorsal aspect of both feet.  He had good peripheral pulses.  
He had an old surgical scar noticed on the lateral and medial 
aspect of the left foot.  This scar was well healed with no 
abnormalities.  According to the veteran, this surgery was 
done on this foot secondary to some abnormality of his 
muscles.  There were no gait abnormalities.  The veteran 
could walk on his heels and toes without difficulty.  
Reflexes in the upper extremities were 2/4 and both patellar 
reflexes and ankle jerks were 2/4.

The diagnoses included: peripheral neuropathy, not found; 
carpal tunnel syndrome, bilateral hands, found; evidence of 
tarsal tunnel syndrome on the lower extremities, found.  
Cervical spine x-rays showed degenerative changes with neural 
foraminal encroachment, especially on the right.  

The examiner noted that after reviewing the claims file 
extensively and VA medical records and taking into account 
this physical examination and history of the present illness, 
it was the examiner's medical opinion that the veteran's 
present neurological condition to his lower extremities and 
upper extremities was less likely than not secondary to any 
event or injury that happened when he was in active duty.  He 
based his opinion on these points:

1.  In the claims file the examiner could not find any 
evidence that the veteran had complained about these types of 
symptoms to his feet.  This was evidenced because in 1981 he 
had an Agent Orange examination and he did not state anything 
on the review of systems.  He did not make it known that he 
had any numbness or tingling sensation of his hands or feet.  
The neurological examination done at the time was normal.

On the second examination that was done for Agent Orange in 
1999, the nurse practitioner put in the section for 
Neurological that sensory was intact with no evidence of 
abnormalities on the sensory or peripheral nerves.  Even on 
her final diagnosis for his physical examination, she put 
unremarkable examination.  When she put peripheral neuropathy 
was when she based her diagnosis basically on early decreased 
2 point discrimination and sensory dull and pain and she did 
not specify where.  The examiner noted that these were not 
the characteristic signs of peripheral neuropathy.

2.  The fact that the veteran stated that he had these 
symptoms in 1960 and had been the same since, this does not 
correlate with the characteristic symptoms of peripheral 
neuropathy in which when an individual is diagnosed with 
peripheral neuropathy the patient worsens over the years and 
does not stay stable and more when you do not receive any 
medical treatment as this veteran never received any medical 
treatment.  

3.  There is evidence that the veteran was diagnosed with 
carpal tunnel syndrome on his left hand in 1985 when he was 
in the Sheriff's department.  According to the veteran, 
because of frequent use of his hands with moving the steering 
wheel of the Sheriff's car.  The physical examination showed 
that he had positive Tinel's and Phalen's signs that were 
characteristic signs for carpal tunnel syndrome.  Besides 
this the x-rays of the cervical spine showed bilateral neural 
foramina encroachment especially on the right, sot his 
finding could contribute to this veteran's symptoms on both 
hands.

The examiner noted that the veteran also had a surgery on his 
left foot that could contribute to this.  It was not known 
what type of surgery he had on the foot.  The veteran stated 
it was because he had some muscle accumulation there but 
there were no specifics.  The examiner noted that the veteran 
had the characteristic signs of tarsal tunnel syndrome to the 
lower extremities too with numbness to the tip of the toes on 
both feet.  The fact that this physical examination and the 
monofilament test of the feet, he just had decreased sensory 
to the tips of the toes and normal sensory to the plantar 
surface of the feet; it did not correlate with peripheral 
neuropathy.  It was noted that usually peripheral neuropathy 
and sensory deficits were present to all the plantar surfaces 
not only to any specific part of the foot.  

The examiner concluded that with all this evidence and, most 
importantly, that the examiner could not find any signs of 
these symptoms when he was in active duty in his claims file 
and even no complaints of symptoms on the Agent Orange 
examinations, he did not say anything about numbness of the 
toes and feet, and taking into account the rest of the 
explanations that were already stated, it was the examiner's 
final opinion that it was less likely than not that this 
veteran's present diagnosis of bilateral carpal tunnel 
syndrome on both hands with associated degenerative disc 
disease of the cervical spine with bilateral neural foraminae 
encroachment worse on the right than on the left and 
bilateral tarsal tunnel syndrome on the lower extremities 
were not secondary to any event or injury that happened when 
the veteran was in service.  Besides that, the examiner 
noted, there is no evidence that the veteran had signs of 
peripheral neuropathy that could be caused by Agent Orange 
exposure.  The veteran was also notified of the positive high 
ANA levels that need to be further evaluated by his primary 
care physician because some corrective tissue disease could 
cause neuropathy but this needed to be evaluated to find out 
the significance of this elevated laboratory finding.



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in June 
2000, it is determined that he is not prejudiced by such 
failure.  

In April 2001, November 2001 the appellant was provided 
notices concerning his claim.  In these letters, the 
appellant was notified of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claim.  The appellant 
was informed that he had 60 days to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that she wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put her VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, the case was remanded by the 
Board in July 2003 so that the veteran could be scheduled for 
a VA examination and for the examiner to render an etiology 
opinion.  The veteran underwent a VA examination in January 
2004.  A supplemental statement of the case was issued in 
December 2004.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97. Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide agent and respiratory 
cancers within 30 years.  38 C.F.R. § 3.307(a)(6).  For the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Analysis

A review of the record indicates that the veteran served in 
Vietnam; however, the veteran has not been diagnosed with any 
disability, which may be presumed to be the result of Agent 
Orange exposure under the provisions of 38 U.S.C.A. § 3.309.  
The evidence of record would not support a finding that the 
veteran was ever diagnosed with any one of the diseases 
subject to presumptive service connection, as listed in the 
regulations.  Acute and subacute peripheral neuropathy and 
not peripheral neuropathy warrant presumptive service 
connection on the basis of exposure to Agent Orange during 
service.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Thus, 
although the veteran may have been exposed to herbicides 
during his period of service in Vietnam, such exposure, 
absent a diagnosis of a disease enumerated in section 3.309, 
is insufficient to presume that his symptoms of tingling of 
the hands and feet was incurred as a result of his service.  
38 C.F.R. § 3.307(a).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

At his VA Agent Orange examination in 1999, the nurse 
practitioner found on neurological examination that sensory 
was intact to bilateral fingers/toes.  Her final impression 
was noted as unremarkable examination.  The nurse 
practitioner based her diagnosis of peripheral neuropathy 
basically on early decreased 2 point discrimination and 
sensory dull and pain and she did not specify where.

At his January 1981 VA Agent Orange examination, the veteran 
did not describe any symptoms of peripheral neuropathy and 
the examiner found no identifiable residuals of Agent Orange 
exposure.

The January 2004 VA examiner reviewed the veteran's claims 
file and conducted a thorough examination of the veteran.  
The examination found no evidence of peripheral neuropathy.  
The veteran was diagnosed with carpal tunnel syndrome, 
bilateral hands and evidence of tarsal tunnel syndrome on the 
lower extremities.  The examiner noted that the 1999 Agent 
Orange examiner's findings of early decreased 2 point 
discrimination and sensory dull and pain were not the 
characteristic signs of peripheral neuropathy.  In addition, 
the veteran indicated that the veteran reported that his 
condition had been stable since 1960, but noted that 
peripheral neuropathy characteristically worsens over the 
years.  The veteran was also diagnosed with carpal tunnel 
syndrome of the left hand.  The 2004 examination showed that 
the veteran had positive Tinel's and Phalen's signs that were 
characteristic signs for carpal tunnel syndrome.  X-rays of 
the cervical spine showed bilateral neural foramina 
encroachment especially on the right, the examiner noting 
that this finding could contribute to the veteran's symptoms 
on both hands.  He also had surgery on his left foot and the 
veteran had characteristic signs of tarsal tunnel syndrome.  
The examiner noted that the fact that the physical 
examination and the monofilament test of the feet, he just 
had decreased sensory to the tips of the toes and normal 
sensory to the plantar surface of the feet; it did not 
correlate with peripheral neuropathy.  The examiner indicated 
that peripheral neuropathy and the sensory deficits were 
present to all the plantar surface not only to any specific 
part of the foot.

The examiner concluded that with all this evidence and, most 
importantly, that the examiner could not find any signs of 
these symptoms when he was in active duty in his claims file 
and even no complaints of symptoms on the Agent Orange 
examinations, he did not say anything about numbness of the 
toes and feet, and taking into account the rest of the 
explanations that were already stated, it was the examiner's 
final opinion that it was less likely than not that this 
veteran's present diagnosis of bilateral carpal tunnel 
syndrome on both hands with associated degenerative disc 
disease of the cervical spine with bilateral neural foraminae 
encroachment worse on the right than on the left and 
bilateral tarsal tunnel syndrome on the lower extremities 
were not secondary to any event or injury that happened when 
the veteran was in service.  Besides that, the examiner 
noted, there is no evidence that the veteran had signs of 
peripheral neuropathy that could be caused by Agent Orange 
exposure.  

It is determined that the January 2004 VA examination is more 
persuasive than the 1999 Agent Orange examination.  For one 
thing, it is much more detailed and well reasoned and was 
rendered by a staff physician.  The 1999 diagnosis was 
rendered by a nurse practitioner with no mention of whether 
the carpal and tarsal tunnel syndromes had any impact on the 
veteran's symptoms.  The examiner in the 1999 examination 
also did not point out the negative findings or complaints in 
the 1981 Agent Orange examination.

It is also noted that peripheral neuropathy was not 
demonstrated or diagnosed in the veteran during active duty.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for peripheral neuropathy.  
The above findings disclose that there is no medical evidence 
that the veteran suffers from peripheral neuropathy.  The 
veteran's symptoms have been attributed to bilateral carpal 
tunnel syndrome on both hands with associated degenerative 
disc disease of the cervical spine with bilateral neural 
foraminae encroachment worse on the right than on the left 
and bilateral tarsal tunnel syndrome on the lower 
extremities.  

In absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connection 
diseases or injury to cases where such incidents have 
resulted in a disability."  Brammer, 3 Vet. App. at 225.  The 
Court further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

As noted above, the veteran asserts that he is entitled to 
service connection for peripheral neuropathy; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.




ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


